Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
	The scope of the term “solid” is unclear, noting that “solid” has many different definitions, including a state of matter that is not liquid or gas or having three dimensions, both of which would render the limitation effectively meaningless as any protective member will have three dimensions and the adjustable band coupling the bottle to the protective member indicates that it is not a liquid or gas; however, it is unclear whether it should be interpreted to mean of one substance or character (i.e. entirely made of one material), of good substantial quality or kind, not interrupted by a break or opening, firm or compact in substance, or one of the other definitions of the term (Solid Definition & Meaning - Merriam-Webster or Solid - definition of solid by The Free Dictionary retrieved 9/26/2022). As such, the broadest reasonable interpretation of the claim is unclear.
	The remainder of this office action is based on the invention as best understood by Examiner. 
With Respect to Claims 2-13 and 17 
	This claim is rejected as it depends from a rejected claim and so incorporates its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2017/0035169 to Haarburger (Haarburger) in view of U.S. Patent #8,469,236 to Kharas (Kharas).
With Respect to Claim 1  
For clarity, although the FIG. 1 embodiment is referenced to reject claim 1, the rejection is considered to also encompass other embodiments and their similar/corresponding parts. 
Haarburger discloses a compact holder comprising: at least one adjustable band (110 or alternately either 120); and a protective member (device 100) having no sidewalls, wherein: said compact holder is capable of fitting into and being transported in a purse, a clothing pocket, a glove compartment of a car, or an under-seat travel pouch of a bicycle (it is disclosed as pocket sized and so capable of transport in these locations); and said protective member having no sidewalls is of solid construction (it is disclosed as aluminum and no other materials disclosed; alternately it is solid as it is of good substantial quality or kind to the extent claimed); removably coupling an object such as a credit card to said protective members by said at least one adjustable band, the band is capable of applying compressively adjustable force between said protective member and the held object; but does not disclose a fluid dispensing bottle; said fluid dispensing bottle is removably coupled to said protective member having no sidewalls by said at least one adjustable band; said fluid dispensing bottle can hold a dispensable fluid; said at least one adjustable band is capable of applying compressively adjustable force between said fluid dispensing bottle and said protective member having no sidewalls.  
	However, Kharas discloses a fluid dispensing bottle that is the same size as a credit card in order to allow it to be carried in normal accessories used to hold credit cards, such as a purse, pocket or wallet.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kharas, to use the compact holder of Haarburger to store a credit card sized fluid dispensing bottle as taught by Kharas, in order to have the fluid dispenser there for its normal use and/or as a mere selection of an art appropriate item to hold in the card holder or a mere selection of an art appropriate accessory/card carrier to use to carry the dispenser.
With Respect to Claim 2  
The compact holder of claim 1, wherein said protective member surface has a geometry that mates with the geometry of said fluid dispensing bottle surface (i.e. it is shaped like a credit card like the Kharas dispenser, see also Haarburger’s disclosure of the need to match to the size and shape of the credit card).  
With Respect to Claim 3  
The compact holder of claim 1, in which said protective member having no sidewalls comprises at least one cutout (116) to position said at least one adjustable band.  
With Respect to Claim 4  
The compact holder of claim 1, in which said protective member having no sidewalls comprises at least one cutout (116) to reduce the profile of said at least one adjustable band.  
With Respect to Claim 5  
The compact holder of claim 1, in which said at least one adjustable band has no distinct ends (each 120 is a continuous loop/ring and has no distinct end).  
With Respect to Claim 6  
The compact holder of claim 1, wherein said fluid dispensing bottle comprises a fluid dispensing bottle material, said fluid dispensing bottle material is selected from the group CLAIMS-cb022222Compact Holder (Gardilliconsisting of wood, metal, glass, plastic, elastomer, composite material, and combinations thereof (plastic is disclosed).  
With Respect to Claim 7  
The compact holder of claim 1, wherein the protective member having no sidewalls comprises a protective member material, said protective member material is selected from the group consisting of leather, wood, metal, glass, plastic, elastomer, composite material, and combinations thereof (metal and plastic are disclosed).  
With Respect to Claim 8  
The compact holder of claim 1, wherein the fluid dispensing mechanism delivers fluid from said fluid dispensing bottle in a form selected from the group consisting of droplet(s), stream, film, spray, mist, and combinations thereof (it is disclosed as a spray).  
With Respect to Claim 9  
The compact holder of claim 1, wherein the dispensable fluid is selected from the group consisting of lubricant, cleaner, antimicrobial solution, vitamin solution, mace, pepper spray, perfume, oil, and lotion (it is capable of use with any of these fluids, noting the fluid is only functionally recited; additionally/alternately, Kharas explicitly discloses use with at least perfume).  
With Respect to Claim 10  
The compact holder of claim 1, wherein the at least one adjustable band comprises an adjustable band material, said adjustable band material is selected from the group consisting of fabric, leather, hook-and-loop, elastomer, and combinations thereof (it is disclosed as rubber which is an elastomer).  
With Respect to Claim 11 
The compact holder of claim 1, wherein the protective member having no sidewalls further comprises a foldable joint (the area whether the plates meet at the side adjacent the band in the FIG. 5-6 embodiment is a foldable joint as the plates can fold together and separate at that point while held together by the band).
With Respect to Claim 12  
The compact holder of claim 1, in which the fluid dispensing bottle or the protective member having no sidewalls comprises radio frequency identification (RFID) blocking material (Haarburger discloses the use of an RFID blocking material for the protective member, noting disclosure of the desirability of its holder to block RFID signals and that this is a desirable feature of any money holder, Col. 7 lines 5-18).  
With Respect to Claim 13  
 	The compact holder of claim 1, further comprising overall compact holder width between 1 and 4 inches, overall compact holder length between 2 and 5 inches (Haarburger discloses the size of a standard credit card, and Kharas discloses that the size of a standard credit card is/includes being 3 inches long and 2 1/8 inches wide, Col. 3 lines 10-11, which puts the width and length in the claimed range), and that Haarburger is approximately the size of a credit card and the bottle is 3/32 inches thick, and that credit card holders are generally capable of holding multiple cards or thicker cards, but does not disclose an overall compact holder thickness between one-half and 1 inches.  
However, it would have been obvious to one of ordinary skill in the art to form the adjustable band to secure items to make the overall compact in the claimed size range during use (i.e. holding the 3/32 inch thick bottle, the protective member and multiple credit cards taking up approximately 13/32 inches), in order to allow the holder to store more items, as a mere selection of an art appropriate size to use, and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).
With Respect to Claim 14  
A compact holder comprising: CLAIMS-cb022222Compact Holder (Gardillia fluid dispensing bottle; at least one adjustable band; and a protective member having no sidewalls, wherein: said compact holder is capable of fitting into and being transported in a purse, a clothing pocket, a glove compartment of a car, or an under-seat travel pouch of a bicycle: said fluid dispensing bottle is removably coupled to said protective member having no sidewalls by said at least one adjustable band; said fluid dispensing bottle can hold a dispensable fluid, and wherein said dispensable fluid is a cleaner (inasmuch as the fluid dispensing bottle is capable of holding any suitable fluid including a cleaner).  
With Respect to Claim 15  
The compact holder of claim 14, wherein the fluid dispensing bottle is flat (per Kharas, see e.g. abstract and drawings).  
With Respect to Claim 16  
The compact holder of claim 14, wherein said protective member having no sidewalls further comprises at least one cutout (116) to position said at least one adjustable band.  
With Respect to Claim 17  
A method for holding at least one personal item comprising: providing the compact holder of claim 1.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2017/0035169 to Haarburger (Haarburger) in view of U.S. Patent #8,469,236 to Kharas (Kharas) as applied to claim 1 above, and further in view of U.S. Patent #5,944,080 to Podwika (Podwika).
With Respect to Claim 5  
As an alternative to the rejection of claim 5 above using Haarburger in view of Kharas alone, Podwika discloses a similar money/card holder including an adjustable band for applying compressive force, the band having no distinct ends.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Podwika, to form the adjustable band of the combination as a single continuous band like that of Podwika, in order to provide a simpler band structure to save on costs, as a mere substitution of one band structure for another, and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,206,473 to Haarburger (Haarburger) in view of U.S. Patent #8,469,236 to Kharas (Kharas) as applied to claim 1 above, and further in view of U.S. Patent Publication #2019/0375087 to Liang (Liang).
With Respect to Claim 11  
The compact holder of claim 1, but does not disclose wherein the protective member having no sidewalls further comprises a foldable joint.
	However, Liang discloses forming a similar card/money holding multi-tool including a foldable joint (noting joints allowing the can opener and box opener to fold in and out of the tool).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Liang, to add a foldable joint as taught by Liang to the structure of the combination, in order to allow for the incorporation of additional tools into the device, such as a can opener/box opener as taught by Liang or any other suitable art known tool as are well known in the art (e.g. miniature saw blades, different driver heads such as an allen wrench head) 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,206,473to Haarburger (Haarburger) in view of U.S. Patent #8,469,236 to Kharas (Kharas) as applied to claim 1 above, and further in view of U.S. Patent #3,970,129 to Tepfer (Tepfer).
With Respect to Claim 11 
As an alternative to the rejection of claim 11 above using Haarburger in view of Kharas alone, Tepfer discloses using a foldable joint (FIG.2) on a two-panel holder similar to that of Haarburger2 as an alternative to having separate panels (see FIGS. 4 and 6).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Tepfer, to add a foldable joint/hinge structure between the two panels of the FIG. 5-6 embodiment, in order to allow for folding of the two apart for accessing held items while also keeping them from being inadvertently separated and/or as a mere selection of one art known panel connection structure (an adjustable band alone) for another (an adjustable band and a foldable joint).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734